 Case 19-11837-JDW           Doc 19    Filed 06/21/19 Entered 06/21/19 15:30:13              Desc Main
                                      Document      Page 1 of 1
                                     CERTIFICATE OF SERVICE

 I, Karen B. Schneller, attorney for Debtor(s), do hereby certify that by filing the attached Notice
 of Amended Chapter 13 Plan and Amended Chapter 13 Plan, I have caused the following parties to
 be served electronically via ECF:

           Locke D. Barkley, Chapter 13 Trustee
           Office of the U.S. Trustee

         I certify that I have this day served a true and correct copy of the attached Notice and
  Chapter 13 Plan by U. S. mail,1 postage prepaid, to the following creditor(s) listed in
  Sections 3.2 and/or 3.4 of the Plan pursuant to Fed. R. Bankr. P. 7004:
           Xceed Financial
           888 N. Nash Street
           El Segundo, CA 90245

       I further certify that I have this day served a true and correct copy of the Notice and
Chapter 13 Plan by U. S. mail, postage prepaid, to all other parties listed on the attached master
mailing list (matrix).


Dated: June 21, 2019

                                                     /s/Karen B. Schneller
                                                     Attorney at Law
                                                     P. O. Box 417
                                                     Holly Springs, MS 38635
                                                     (662) 252-3224




  1
      If the creditor is an insured depository institution, service has been made by certified mail.
